UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4805


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SH-KILL TURNER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cr-00117-D-1)


Submitted: August 29, 2019                                  Decided: September 10, 2019


Before AGEE and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sh-Kill Turner appeals the 36-month sentence imposed by the district court

following his guilty plea to being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1) (2012).    Turner argues that the upward variance sentence is

substantively unreasonable because it overrepresented his criminal history and

improperly relied on his involvement in a shooting. We affirm.

      “We review a sentence for reasonableness ‘under a deferential abuse-of-discretion

standard.’” United States v. McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v.

United States, 552 U.S. 38, 41 (2007)). Because the parties agree that Turner’s criminal

sentence is procedurally reasonable, see Gall, 552 U.S. at 49-51, we consider whether the

sentence imposed is substantively reasonable under “the totality of the circumstances,

including the extent of any variance from the [Sentencing] Guidelines range,” id.,

552 U.S. at 51. When a district court imposes a sentence outside of the Guidelines range,

we “must consider the extent of the deviation and ensure that the justification is

sufficiently compelling to support the degree of the variance.” United States v. Zuk,

874 F.3d 398, 409 (4th Cir. 2017) (internal quotation marks omitted). But the district

court need not find “extraordinary circumstances” to justify a deviation from the

Guidelines range. Gall, 552 U.S. at 47.

      In this case, the district court cited the nature of the offense and concluded that

Turner was involved in the shooting in some capacity. The court relied on Turner’s

distinctive appearance, the testimony that Turner was looking for the victim at the scene

of the crime, and the undisputed fact that Turner fled from officers on their way to the

                                           2
scene and that he ended up with the gun used in the shooting. Turner has not established

that these findings are clearly erroneous. See United States v. Span, 789 F.3d 320, 325

(4th Cir. 2015) (providing standard). Next, the court considered the characteristics of

Turner, the need to incapacitate Turner, and the need to promote respect for the law. And

the district court specifically explained its view that the advisory Guidelines were

inadequate on the facts at hand.     The district court did not abuse its discretion in

concluding that these circumstances justified an upward variance from the advisory

Guidelines range.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3